Citation Nr: 1012108	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  04-31 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the Veteran filed a timely request for waiver of 
recovery of an overpayment of disability compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The Veteran had active service from July to October 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2003 decision of the Committee on Waivers and 
Compromises (COWC) at the Department of Veterans Affairs (VA) 
Debt Management Center (DMC) in St. Paul, Minnesota, which 
determined the Veteran did not file a timely waiver request 
in response to notification that he had received an 
overpayment of VA disability compensation.  The original 
amount of his debt was listed as $14,849.46.

The Board remanded this case in April 2007 for verification 
in the form of a signed, written certification identifying 
the following:  a) the date of dispatch of the initial notice 
of indebtedness and the right to request a waiver; b) when 
and where it was sent; and c) confirmation of whether it was 
retuned as undeliverable.  The Board further requested a 
printout of the screen from the Centralized Accounts 
Receivable Online Systems (CAROLS) reflecting the date of 
dispatch of the DMC's final notice to the Veteran with a 
statement explaining the details of the screen and a copy of 
the type of form letter sent to him, and finally, copies of 
any correspondence received from him in response to the 
initial notice of indebtedness and the right to request a 
waiver, including all records of telephone conversations with 
him.  

The Veteran notified VA in a February 5, 2009 letter of his 
new address, which should be properly noted in all future 
correspondence to him.

As will be discussed, the Board finds the Veteran filed a 
timely waiver request.  Therefore, the Board is remanding the 
underlying issue of whether he is entitled to this waiver to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for consideration.  It would be potentially prejudicial 
to the Veteran for the Board to go ahead and make this 
supplemental determination in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The Veteran was convicted of a felony and incarcerated in 
March 2000.  His projected release date is April 2026.

2.  VA did not learn of the Veteran's incarceration until 
June 8, 2002.
3.  Compensation benefits resultantly were reduced to the 10-
percent rate on May 27, 2000, the 61st day after the date of 
the Veteran's incarceration.  His combined evaluation at the 
time was 50 percent.  This reduction in benefits occurred on 
October 31, 2002, causing an overpayment.  

4.  On November 16, 2002, the DMC issued a letter with 
notification of an overpayment of disability benefits.  

5.  The Veteran had 180 days from November 16, 2002 to 
request a waiver of the overpayment.  

6.  On April 24, 2003, the Veteran submitted a letter to the 
RO claiming hardship in the repayment of any monies owed VA. 

7.  The RO forwarded that April 24, 2003 letter to DMC on May 
2, 2003.

8.  DMC received the letter on May 9, 2003.

9.  The 180-day deadline to request a waiver in this matter 
was May 16, 2003.

10.  In October 2003, the Veteran's request for a waiver was 
denied as untimely by the COWC.  The denial indicated his 
waiver request was received on September 15, 2003.

11.  But resolving all reasonable doubt in the Veteran's 
favor, a timely request for a waiver of indebtedness was 
received by the DMC prior to that - on May 9, 2003.


CONCLUSION OF LAW

The request for waiver of recovery of overpayment of VA 
service-connected disability compensation benefits in the 
original calculated amount of $14,849.46, was timely filed. 
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (b)(2) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  
However, the VCAA notification procedures do not apply in 
waiver cases.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002) (holding that the duties specified in the VCAA are 
inapplicable to requests for a waiver of overpayment).  
Chapter 53 of Title 38, United States Code (which governs 
waiver requests) contains its own notice provisions.  All 
evidence needed for a fair resolution of this appeal has been 
obtained; the Veteran is not prejudiced by the Board's 
determination of the timeliness of his waiver request.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
Timeliness of Waiver

Background

Prior to the Veteran's incarceration, he was service-
connected and receiving VA disability compensation benefits 
for bilateral pes planus, evaluated as 20 percent disabling, 
and triple arthrodesis of the left and right ankle, each 
evaluated as 20 percent disabling.  The Veteran's combined 
disability evaluation was 50 percent.

The Veteran was convicted of a felony and incarcerated in 
March 2000.  Subsequently, The VA system identified on June 
8, 2002 that the Veteran was incarcerated.  

Compensation benefits were reduced to the 10 percent 
disabling rate on May 27, 2000, the 61st day after the date 
of the Veteran's incarceration.  This action was taken on 
October 31, 2002, causing an overpayment.  

On November 16, 2002, the Veteran was notified of the 
overpayment.  The letter instructed the Veteran he had 180 
days from the date of the letter in order to submit a waiver 
for the overpayment.  Therefore, the Veteran' request for an 
overpayment must have been received by the DMC on or before 
May 16, 2003.

On April 24, 2003, the Veteran submitted a letter to the RO 
claiming hardship in the repayment of any monies owed VA. 

The RO forwarded the April 24, 2003 letter to DMC on May 2, 
2003.  DMC received the letter on May 9, 2003. 

In October 2003, the Veteran's request for a waiver was 
denied as untimely by the Committee on Waivers and 
Compromises.  The denial indicated the Veteran's waiver 
request was received September 15, 2003, based on a September 
9, 2003 letter submitted by the Veteran.

Additionally, on April 20, 2004, DMC informed the Veteran his 
request for a waiver had been lost in transit and another 
request should be resubmitted.  The Veteran submitted another 
request for waiver with a Financial Status Request on June 7, 
2004.  DMC determined the waiver request was not timely filed 
and there determined it to be a notice of disagreement, 
subsequently a statement of the case, VA Form 9, and a Board 
remand followed.

In an April 22, 2008 memorandum from DMC, the Chief of 
Operations certified that a first demand letter was sent to 
the Veteran and not returned due to an incorrect address.  
However, the address listed in the April 22, 2008 memorandum 
is different than the address listed on the attached CAROLS 
screen.



Analysis

VA regulations provide that if any individual to or for whom 
compensation is being paid under a public or private law 
administered by VA is imprisoned in a federal, state or local 
penal institution as the result of conviction of a felony or 
misdemeanor, such compensation payments will be discontinued 
effective on the 61st day of imprisonment following 
conviction. The payee will be informed of his or her rights 
and the rights of dependents to payments while he or she is 
imprisoned as well as the conditions under which payments to 
him or to her may be resumed on his or her release from 
imprisonment. 38 C.F.R. § 3.666 (2009).

A request for waiver of indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor. 
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2009).

The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in receipt of the notification of indebtedness beyond 
the time customarily required for mailing. 38 C.F.R. § 
1.963(b)(2). If the delay in the receipt of the notice of 
indebtedness is substantiated, the 180-day period is computed 
from the date of the requester's actual receipt of the notice 
of indebtedness. Id.

In substance, the Veteran argues that the April 24, 2003 
letter he submitted to the RO which was in turn forwarded and 
received May 9, 2003 by DMC constituted a timely request for 
a waiver. Having carefully considered the claim in light of 
the record and the applicable law, and resolving all 
reasonable doubt in the Veteran's favor, the claim will be 
granted as to the issue of timeliness.

The evidence in this matter shows that the Veteran submitted 
a letter on April 24, 2003 to the RO, which determined that 
it was indeed a waiver request of the Veteran's indebtedness. 
(See August 2009 formal RO memorandum).  The RO subsequently 
forwarded the waiver request to the DMC on behalf of the 
Veteran, and it was received by DMC on May 9, 2003.  The DMC 
date stamp on the letter associated with the claims file 
clearly indicates the date the letter was received.

In this case, the record is clear that the Veteran's 
application for waiver of recovery of the overpayment was 
received within 180 days after the original notification was 
sent to his official residential address. The Veteran's 
letter was received May 9, 2003, well in advance of the May 
16, 2003 waiver deadline and the letter explained (as in the 
case of the September 2003 letter submitted by the Veteran 
and accepted as a waiver request by DMC) the hardships he was 
experiencing while incarcerated as a disabled Veteran.  

As a final matter, the Board notes that the duty to assist 
incarcerated veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement, as such 
individuals are entitled to the same care and consideration 
given to their fellow Veterans. 38 U.S.C.A. § 5107(a) (West 
2002); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton 
v. Brown, 8 Vet. App. 185, 191 (1995). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding any 
point, such doubt will be resolved in favor of the Veteran. 
38 C.F.R. § 3.102. See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Accordingly, given the evidence, and affording the Veteran 
all reasonable doubt, the Board concludes that the Veteran 
did submit a timely request for a waiver of indebtedness.  
Hence, the appeal is granted as per this issue.


ORDER

As the Veteran's request for waiver of recovery of the 
overpayment was timely filed, the appeal is granted to this 
extent and to this extent only.


REMAND

In light of the foregoing decision, it is now incumbent upon 
the appropriate agency of original jurisdiction to determine 
whether a waiver should be granted in accordance with 38 
U.S.C.A. § 5302 (West 2002 & Supp. 2009) and 
38 C.F.R. §§ 1.963, 1.965 (2009).

The Veteran should be given the opportunity to submit another 
financial status report or other documentation to assist him 
in showing that recovery of the debt deprives him of life's 
basic necessities and causes an inequitable hardship.

In this regard, it is noted that review of the evidentiary 
record indicates that some or all of the assessed 
indebtedness in question may have been recouped.  
Nevertheless, in accordance with Franklin v. Brown, 5 Vet. 
App. 190 (1993), the Board must consider the entire amount 
calculated, plus interest.  The Veteran does not dispute the 
validity of the debt, but contends that repayment of it would 
constitute an extreme hardship.  See Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Give the Veteran an opportunity to 
provide a current financial status report 
(VA Form 4-5655) since his current 
financial status is significant in 
assessing whether repayment of the debt in 
question would constitute a financial 
hardship as he is alleging.



2.  Then refer the Veteran's claim to the 
Committee on Waivers and Compromises in 
order that it may adjudicate the Veteran's 
timely received request for waiver of 
recovery of an overpayment of compensation 
benefits in the amount of $14,849.46.  A 
formal, written record of the decision by 
the Committee on Waivers and Compromises 
should be prepared and incorporated into 
the claims file.

3.  If the Veteran's request is denied, he 
should be given his appellate rights and 
the opportunity to appeal.  If an appeal 
is perfected, his case should be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument concerning the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


